11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Kindrell Monique Sanders,                  * From the 238th District
                                             Court of Midland County,
                                             Trial Court No. CR35446.

Vs. No. 11-12-00045-CR                     * January 24, 2014

The State of Texas,                        * Memorandum Opinion by Wright, C.J.
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed.